Citation Nr: 1307529	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

3.  Entitlement to service connection for hypertension, including as secondary to an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The issue of entitlement to a temporary total disability rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it previously referred this claim back to the RO in August 2007, September 2010 and again in May 2012.  To date, the RO has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action.

The Veteran had active service from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied, in pertinent part, the Veteran's claims for service connection for a psychiatric disability, to include PTSD and major depressive disorder, and for hypertension, including as secondary to an acquired psychiatric disability.  

In January 1999, the Veteran testified before a Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  A transcript of that hearing is in the claims file.

In August 2004, the Board contacted the Veteran and advised him that the judge that had conducted his January 1999 hearing was no longer with the Board, and offered the Veteran a new hearing.  In correspondence in September 2004, the Veteran responded that he did not want another Board hearing.

In August 2007, the Board denied the Veteran's claims of service connection for an acquired psychiatric disability, to include as secondary to PTSD and major depressive disorder, and for hypertension, to include as secondary to an acquired psychiatric disability.  

In October 2008, the Veteran filed an appeal, pro se, against the Board's August 2007 decision with the United States Court of Appeals for Veterans Claims (Court).

In a December 2009 Memorandum Decision, the Court vacated the Board's August 2007 decision and remanded the case to the Board.  Judgment was entered in January 2010.

In May 2012, the Board remanded the matter for further development.  No further action to ensure compliance with the Board's May 2012 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, review of the claims file reveals that additional development is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For many years, the Veteran has reported multiple stressors relating to his military experience that he associates with his current psychiatric disability to include PTSD.  Despite all efforts to corroborate the Veteran's claimed stressors, VA has been unable to verify any of the claimed stressors, to include the Veteran's alleged service in Vietnam.  Yet, the Board identified further development that is necessary to help substantiate the Veteran's claims on appeal.

In July 2000, the Veteran submitted information in support of claim for service connection for PTSD.  In this statement, he reported that some time between January and February 1974, during his boot camp training at the Marine Corps Recruit Depot in San Diego, California, he found a Marine who committed a suicide hanging from the shower nozzle.  He described the incident as follows:

At that moment I felt shock and fear.  I reported this to the Drill Instructor and they went to the shower area and secured the area.  This Marine was from 2103 Platoon and the Gunnery sergeant for this platoon was R. Lee Ermery (sic).  I was in the 2104 platoon right next door but in the same building, I believe our Company Commander was Captain Koons.

R. Lee Ermey is a nationally well-known veteran.  Information available on the internet indicates that R. Lee Ermey may have served as a drill instructor at the Marine Corps Recruit Depot in San Diego, California.  See http://en.wikipedia.org/wiki/R._Lee_Ermey.  However, the Board cannot develop or consider evidence in the first instance.  See Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that "when the Board obtains evidence that was not considered by the [Agency of Original Jurisdiction (AOJ)] . . . an appellant has no means to obtain 'one review on appeal to the Secretary,' because the Board is the only appellate tribunal under the Secretary").  Applicable regulation provides that the Board shall remand a case to the AOJ if it determines that further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision.  38 C.F.R. § 19.9(a) (2012).  Therefore, the case must be remanded so that the AOJ can conduct development necessary to verify the time period during which R Lee. Ermey served as a drill instructor at the Marine Corps Recruit Depot in San Diego, California, in order to corroborate the Veteran's assertion that he witnessed the suicide of a Marine who belonged to the 2103 Platoon for which R. Lee Ermey served as the drill or the gunnery sergeant.

As regards the claim of service connection for hypertension, the Veteran contends that his hypertension was caused by, or is aggravated by, one or another of his psychiatric disorders.  Because resolution of the claim of service connection for hypertension is contingent on the outcome of the claims for service connection for an acquired psychiatric disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Review by the Board of the pending appeal for service connection for hypertension is therefore postponed pending resolution of the claims of service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to attempt to corroborate the Veteran's assertion that in January or February 1974, he witnessed the suicide of a Marine who belonged to the 2103 Platoon for which R. Lee Ermey served as the drill or gunnery sergeant.  This should include verifying the exact time period during which R. Lee Ermey served as a drill instructor the Marine Corps Recruit Depot in San Diego, California as well as Sergeant Ermey's dates of service..  Any action taken in this regard must be documented in the claims file.

2.  Thereafter, readjudicate the Veteran's claims of service connection for PTSD, for an acquired psychiatric disability other than PTSD, to include depression, and for hypertension, including as secondary to an acquired psychiatric disability, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

NOTE: The supplemental statement of the case must apprise the Veteran of 38 C.F.R. § 3.304(f)(3)(Effective July 13, 2010) and the revised regulation should be considered in the re-adjudication of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



